Exhibit (10)U


exhibit10uimage1.gif [exhibit10uimage1.gif]


Amended and Restated Target Corporation 2011 Long-Term Incentive Plan


PERFORMANCE SHARE UNIT AGREEMENT
(Officer)
THIS PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) is made in Minneapolis,
Minnesota as of the date of grant (the “Grant Date”) set forth in the award
letter (the “Award Letter”) by and between the Company and the person (the “Team
Member”) identified in the Award Letter. This award (the “Award”) of Performance
Share Units (“PSUs”), provided to you as a Service Provider, is being issued
under the Amended and Restated Target Corporation 2011 Long-Term Incentive Plan
(the “Plan”), subject to the following terms and conditions.


1.    Definitions. Except as otherwise provided in this Agreement, the defined
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.


2.    Grant of PSUs. Subject to the relevant terms of the Plan and this
Agreement, as of the Grant Date, the Company has granted the Team Member the
number of PSUs set forth in the Award Letter (the “Goal Payout”). The maximum
number of Shares that may be earned is equal to 200% of the Goal Payout (the
“Maximum Payout”). The number of Shares actually earned, if any, shall depend on
the Company’s performance during the period comprised of the Company’s three
consecutive fiscal years beginning with the first full fiscal year in which the
Grant Date occurs (the “Performance Period”).


3.    Payout Formula. Except as set forth in Section 5, the actual number of
Shares earned will be determined by the Committee pursuant to a formula
established by the Committee to measure the Company’s performance during the
Performance Period (the “Payout Formula”). The determination of the actual
number of Shares earned, which shall not exceed the Maximum Payout, shall occur
as soon as practicable after completion of the Performance Period, but in any
event not later than November 30 of the calendar year in which the Performance
Period ends (the date the Committee so determines, the “Determination Date”). A
description of the Payout Formula and the percentage of Shares to be earned, if
any, for the various levels of performance will be communicated to the Team
Member. All decisions of the Committee regarding the application of the Payout
Formula and the number of Shares earned shall be final and binding on the Team
Member. Except as set forth in Section 5, the Award shall be cancelled and the
Team Member shall have no rights hereunder if any of the following occur: (a)
the Determination Date does not occur, or (b) the Committee determines on the
Determination Date that no Shares have been earned.







--------------------------------------------------------------------------------





4.    Continuous Service Requirement. In order to earn any Shares, the Team
Member must be continuously providing Service from the Grant Date to the end of
the Performance Period, except as described in this Section and Section 5. Even
if the Team Member is not continuously providing Service through the end of the
Performance Period, upon the occurrence of one of the events specified in
Sections 4(a) through 4(d), the Shares that are earned during the Performance
Period, if any, shall vest and be paid out as provided in Section 9, in
accordance with and subject to any restrictions set forth in this Agreement, the
Plan or any Release Agreement that the Team Member may be required to enter
pursuant to this Section or Section 5. “Release Agreement” means an agreement
containing a release of claims, a covenant not to engage in competitive
employment, and/or other provisions deemed appropriate by the Committee in its
sole discretion.


(a)    Early Retirement Date. The Team Member’s Service terminates on or after
the Team Member’s Early Retirement Date and the Company receives a valid
unrevoked Release Agreement from the Team Member. “Early Retirement Date” is the
date that is (i) on or prior to the Team Member’s termination of Service, (ii)
at or after attaining age 45 and prior to attaining age 55 and completing at
least 15 years of Service (which 15 years need not be continuous), (iii) if the
Team Member’s termination of Service is voluntary, at least six months after the
Team Member commenced discussions with the Company’s Chief Executive Officer or
most senior human resources executive regarding the Team Member’s consideration
of termination, and (iv) the following additional requirements are satisfied, to
the extent applicable: (A) if the Team Member’s Early Retirement Date occurs
prior to the Team Member’s attainment of age 48, the Team Member was providing
Service for at least the first 24 months of the Performance Period, (B) if the
Team Member’s Early Retirement Date occurs prior to the Team Member’s attainment
of age 52 and on or after attainment of age 48, the Team Member was providing
Service for at least the first 18 months of the Performance Period, and (C) if
the Team Member’s Early Retirement Date occurs prior to the Team Member’s
attainment of age 55 and on or after attainment of age 52, the Team Member was
providing Service for at least the first 12 months of the Performance Period.


(b)    Normal Retirement Date. The Team Member’s Service terminates on or after
the Team Member’s Normal Retirement Date and the Company receives a valid
unrevoked Release Agreement from the Team Member. “Normal Retirement Date” is
the date that is (i) on or prior to the Team Member’s termination of Service,
(ii) at or after attaining age 55 and completing at least 5 years of Service
(which 5 years need not be continuous), and (iii) if the Team Member’s
termination of Service is voluntary, at least six months after the Team Member
commenced discussions with the Company’s Chief Executive Officer or most senior
human resources executive regarding the Team Member’s consideration of
termination.


(c)    Death. The Team Member’s death prior to the Team Member’s termination of
Service.


(d)    Disability. The Team Member’s Disability (as determined by the Committee
in its sole discretion, provided such determination complies with the definition
of disability under Code Section 409A) prior to the Team Member’s termination of
Service.




2.

--------------------------------------------------------------------------------





5.    Change in Control. If a Change in Control occurs prior to the
Determination Date and the Award is assumed or replaced pursuant to Section
11(b)(1) of the Plan, the Award will continue to be subject to the Continuous
Service Requirement provided in Section 4, but the total number of Shares earned
under the Payout Formula shall be deemed to be equal to the Goal Payout.
Notwithstanding the foregoing if within two years after a Change in Control and
prior to the end of the Performance Period the Team Member’s Service terminates
voluntarily by the Team Member for Good Reason or involuntarily without Cause,
provided that the Company has received a valid unrevoked Release Agreement from
the Team Member, the total number of Shares earned under the Payout Formula
shall be deemed to be equal to the Goal Payout.


6.    Cause. Notwithstanding any other provisions of this Agreement to the
contrary, if the Committee concludes, in its sole discretion, that the Team
Member’s Service was terminated in whole or in part for Cause, all of the PSUs
subject to the Award shall terminate immediately and the Team Member shall have
no rights hereunder.


7.    Other Termination; Changes of Service. If the Team Member’s termination of
Service occurs at any time prior to the end of the Performance Period for any
reason not meeting the conditions specified in Sections 4 or 5, all of the PSUs
subject to the Award shall terminate effective as of the date of termination of
Service and the Team Member shall have no rights hereunder. Service shall not be
deemed terminated in the case of (a) any approved leave of absence, or (b)
transfers among the Company and any Subsidiaries in the same Service Provider
capacity; however, a termination of Service shall occur if (i) the relationship
the Team Member had with the Company or a Subsidiary at the Grant Date
terminates, even if the Team Member continues in another Service Provider
capacity with the Company or a Subsidiary, or (ii) the Team Member experiences a
“separation from service” within the meaning of Code Section 409A.


8.    Dividend Equivalents. The Team Member shall have the right to receive
additional PSUs with a value equal to the regular cash dividend paid on one
Share for each PSU earned pursuant to this Agreement prior to the conversion of
PSUs and issuance of Shares pursuant to Section 9. The dividend equivalents will
be based on the actual number of PSUs earned pursuant to this Agreement. The
number of additional PSUs to be received as dividend equivalents for each PSU
held shall be determined by dividing the cash dividend per share by the Fair
Market Value of one Share on the dividend payment date; provided, however, that
for purposes of avoiding the issuance of fractional PSUs, on each dividend
payment date the additional PSUs issued as dividend equivalents shall be rounded
up to the nearest whole number. All such additional PSUs received as dividend
equivalents shall be subject to forfeiture in the same manner and to the same
extent as the original PSUs granted hereby, and shall be converted into Shares
on the basis and at the time set forth in Section 9 hereof.


9.    Time of Payout. Vested PSUs shall be converted to Shares in accordance
with the Payout Formula and shall be issued as soon as practicable following the
end of the Performance Period and after the Committee has determined on the
Determination Date that they have been earned, but not later than 90 days
following the Determination Date. Notwithstanding the foregoing, PSUs meeting
the conditions specified in Section 5 involving


3.

--------------------------------------------------------------------------------





termination of the Team Member’s Service voluntarily for Good Reason or
involuntarily without Cause, shall be converted to Shares that shall be issued
within 90 days following such termination. The Committee in its sole discretion
may accelerate or delay the distribution of any payment under this Agreement to
the extent allowed or required under Code Section 409A. Payment of amounts under
this Agreement are intended to comply with the requirements of Code Section 409A
and this Agreement shall in all respects be administered and construed to give
effect to such intent.


10.    Taxes. The Team Member acknowledges that (a) the ultimate liability for
any and all income tax, social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”) legally due by him or her is
and remains the Team Member’s responsibility and may exceed the amount actually
withheld by the Company and/or a Subsidiary to which the Team Member is
providing Service (the “Service Recipient”) and (b) the Company and/or the
Service Recipient or a former Service Recipient, as applicable, (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including, but not limited to, the
grant, vesting and/or conversion of the PSUs and issuance of Shares; (ii) do not
commit and are under no obligation to structure the terms of the grant or any
aspect of the PSUs to reduce or eliminate the Team Member’s liability for
Tax-Related Items; (iii) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction if the Team Member has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event; and (iv) may refuse to deliver the Shares to the Team
Member if he or she fails to comply with his or her obligations in connection
with the Tax-Related Items as provided in this Section.


The Team Member authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Shares that would otherwise be delivered to the Team
Member the highest number of whole Shares that the Company determines has a
value less than or equal to the aggregate applicable Tax-Related Items. In lieu
thereof, the Team Member may elect at the time of conversion of the PSUs such
other then-permitted method or combination of methods established by the Company
and/or the Service Recipient to satisfy the Team Member’s Tax-Related Items.


11.    Limitations on Transfer. The Award shall not be sold, assigned,
transferred, exchanged or encumbered by the Team Member other than pursuant to
the terms of the Plan.


12.    Recoupment Provision. In the event of a restatement of the Company’s
consolidated financial statements that is caused, in whole or in part, by the
intentional misconduct of the Team Member, the Company may take one or more of
the following actions with respect to the Award, as determined by the Human
Resources & Compensation Committee of the Board in its sole discretion, and the
Team Member shall be bound by such determination:




4.

--------------------------------------------------------------------------------





(a)    cancel all or a portion of the PSUs, whether earned or unearned,
including any dividend equivalents related to the Award; and


(b)    require repayment of all or any portion of the amounts realized or
received by the Team Member resulting from the conversion of PSUs to Shares or
the sale of Shares related to the Award.


The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error. The term “intentional misconduct” shall be limited to
conduct that the Human Resources & Compensation Committee determines indicates
intent to mislead management, the Board, or the Company’s shareholders, but
shall not include good faith errors in judgment made by the Team Member.


The Team Member agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the Team
Member under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A. The Team Member further agrees that the terms
of this Section shall survive the Team Member’s termination of Service and any
conversion of the Award into Shares. This Section 12 shall not apply, and no
amounts may be recovered hereunder, following a Change in Control.


13.    No Employment Rights. Nothing in this Agreement, the Plan or the Award
Letter shall confer upon the Team Member any right to continued Service with the
Company or any Subsidiary, as applicable, nor shall it interfere with or limit
in any way any right of the Company or any Subsidiary, as applicable, to
terminate the Team Member’s Service at any time with or without Cause or change
the Team Member’s compensation, other benefits, job responsibilities or title
provided in compliance with applicable local laws and permitted under the terms
of the Team Member’s Service contract, if any.


(a)    The Team Member’s rights to vest in the PSUs or receive Shares after
termination of Service shall be determined pursuant to Sections 3 through 9.
Those rights and the Team Member’s date of termination of Service will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar notice period pursuant
to local law).


(b)    This Agreement, the Plan and the Award Letter are separate from, and
shall not form, any part of the contract of Service of the Team Member, or
affect any of the rights and obligations arising from the Service relationship
between the Team Member and the Company and/or the Service Recipient.


(c)    No Service Provider has a right to participate in the Plan. All decisions
with respect to future grants, if any, shall be at the sole discretion of the
Company and/or the Service Recipient.




5.

--------------------------------------------------------------------------------





(d)    The Team Member will have no claim or right of action in respect of any
decision, omission or discretion which may operate to the disadvantage of the
Team Member.


14.    Nature of Grant. In accepting the grant, the Team Member acknowledges,
understands, and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement,
and any such modification, amendment, suspension or termination will not
constitute a constructive or wrongful dismissal;


(b)    the PSUs are extraordinary items and are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or welfare or retirement
benefits or similar payments;


(c)    in no event should the PSUs be considered as compensation for, or
relating in any way to, past services for the Company or the Service Recipient,
nor are the PSUs or the underlying Shares intended to replace any pension rights
or compensation;


(d)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(e)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Team Member’s participation
in the Plan or the PSUs;


(f)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from termination of the Team Member’s Service
(for any reason whatsoever and whether or not in breach of local labor laws),
and in consideration of the grant of the PSUs to which the Team Member is
otherwise not entitled, the Team Member irrevocably (i) agrees never to
institute any such claim against the Company or the Service Recipient, (ii)
waives the Team Member’s ability, if any, to bring any such claim, and (iii)
releases the Company and the Service Recipient from any such claim. If,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Team Member shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claims; and


(g)    the Team Member is hereby advised to consult with personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the PSUs or the Plan.


15.    Governing Law; Venue; Jurisdiction; Severability. To the extent that
federal laws do not otherwise control, this Agreement, the Award Letter, the
Plan and all determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of


6.

--------------------------------------------------------------------------------





Minnesota without regard to its conflicts-of-law principles and shall be
construed accordingly. The exclusive forum and venue for any legal action
arising out of or related to this Agreement shall be the United States District
Court for the District of Minnesota, and the parties submit to the personal
jurisdiction of that court. If neither subject matter nor diversity jurisdiction
exists in the United States District Court for the District of Minnesota, then
the exclusive forum and venue for any such action shall be the courts of the
State of Minnesota located in Hennepin County, and the Team Member, as a
condition of this Agreement, consents to the personal jurisdiction of that
court. If any provision of this Agreement, the Award Letter or the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, the Award Letter or the Plan, and
the Agreement, the Award Letter and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


16.    Currencies and Dates. Unless otherwise stated, all dollars specified in
this Agreement and the Award Letter shall be in U.S. dollars and all dates
specified in this Agreement shall be U.S. dates.


17.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Team Member’s participation in the Plan, on the
PSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Team Member to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


18.    Plan and Award Letter Incorporated by Reference; Electronic Delivery. The
Plan, as hereafter amended from time to time, and the Award Letter shall be
deemed to be incorporated into this Agreement and are integral parts hereof. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern. The Company or a third
party designated by the Company may deliver to the Team Member by electronic
means any documents related to his or her participation in the Plan. The Team
Member acknowledges receipt of a copy of the Plan and the Award Letter.


[End of Agreement]


7.